Title: To Benjamin Franklin from Thomas Digges, 10 November 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 10 Novmr 1780
I have seen Miss Georgiana & sympathisd with Her for the present appearance of the picture She sent you in June or July last being stopt somewhere between Ostend & Paris.
It was carryd safely by my frd. Mr. Champion of Bristol and lodgd with Mr F Bowens at Ostend for forwardance to You; that Gentn. was then in the habits of sending parcells of Pamphlets News papers &ca. &ca forward to Paris for J. A—— almost weekly from me, & none of them having miscarryd I trusted the picture by a like conveyance would be safe also. He acknowlegd the safe Rect of it a very few days after Mr Champion left it in June or July, & has acknowlegd to me in two letters since, that He held it for a safer conveyance than the dilligence. I have also more than once wrote to Him to make You acquainted where it was, thinking You might point out a safe way of getting it, & from a long silence from both of you, I made sure it had got safe. Your letter of the 9th. Octor. cleard up to me You had not recd it. I cannot accot for the delay, & have lately wrote repeatedly to Mr Bowens to give You a line about it. When it gets to hand I beg to be informd of it, that I may satisfy Miss Georgianas uneasiness’s therefor.
I hear now & then from the frd. I have lately mentiond in Letters to you, & he express’s wishes to hear from others & to know what can be done in His case. His son is now with me.
Mr. L.s confinement has been rigorous as usual till the 8th. inst. His son & Mr Manning were on that day allowd another half hours visit wch was extended to one hour, & the same day He got an order to be permitted to walk round the Tower whenever he chose to apply to the Dep Govr. for leave to do so. His health & spirits are good. During His illness he was honourd with a visit from Lord Hillsborough & Stormont, a jesuitical visit no doubt, & with a visible meaning to pump or get at some thing. This, without any particulars, has got out from his late Visitors, only by the Prisoners expressing the extreem complaisance of his two ministerial visitors, particularly in the point of the cringing complementary offers of services from Lord H—— and I dare say the Scotsman was not behind hand. I cannot accot for this lenity towards the Prisoner in no Other way (for they very lately peremptorily & rudely refusd the Son a second Visit) but from a whisper going about that a motion was to be made in Parlit. for a relaxation in the Severity of treatmt to Mr L, & that He should be put upon Parole or baild— This was in agitation, & the now granting Mr L a walk out will be brought an argument that He is not a close prisoner or ill treated. As appearances speak our wise rulers are not well pleasd with the treatment they have shewn Mr L, I doubt not but they will soon allow Him further favours & most likely give him parole.

We have no news yet from Ama. or any other but what you read in the publick prints.
I am with very great respect Yrs &ca
 
Addressed: A Monsieur Monsr. B.F / Passy
Notation: Novr. 10. 1780.
